Bernes, Judge.
B. R. was adjudicated delinquent after the juvenile court found that he had committed acts which, had he been an adult, would have supported a conviction for burglary.1 B. R. appeals, contending that his adjudication cannot stand because the state failed to prove that he committed the offense and failed to prove venue beyond a reasonable doubt. For the reasons set forth below, we reverse.
In considering a challenge to the sufficiency of the evidence supporting an adjudication of delinquency, we construe the evidence and every inference from the evidence in favor of the juvenile court’s adjudication to determine if a reasonable finder of fact could have found, beyond a reasonable doubt, that the juvenile committed the acts charged.
(Citations and footnotes omitted.) In the Interest of T. T., 282 Ga. App. 527 (639 SE2d 538) (2006). Furthermore, “[w]e do not resolve conflicts in the evidence or determine the credibility of the witnesses. Those issues are for the juvenile court to decide.” (Footnote omitted.) In the Interest of R. J. S., 277 Ga. App. 74 (625 SE2d 485) (2005).
Viewed in its proper light, the evidence shows that a mobile home owned by the victim was burglarized on October 1, 2006. S. L., the victim’s 17-year-old son, was home at the time of the burglary. On the day in question, B. R., whom S. L. had known since he was about eight years old, came to S. L.’s window and told him that a man named Michael Proctor was going to break into his home.2 After B. R. left, S. L.’s dog started barking, “and three dudes walked up,” including *7Proctor. S. L. hid in his father’s closet during the burglary and called the police. After the intruders left, S. L. discovered that his back door, which had been locked, was open, and that his video game player, DVD player, video games, and DVDs were missing.
Liberty County Deputy Sheriff Jeff Dawson, along with other officers, responded to a call of a burglary in progress at the mobile home park on the night in question. As Dawson pulled into the park, he saw two males, later identified as Proctor and B. R., standing outside a window of a different mobile home. Proctor started throwing down bags of items, which included a video game player and a DVD player with the victim’s name written on the bottom. Proctor and B. R. then ran. Dawson and another officer chased them, but the men split up and they caught only Proctor at that time. During the chase, B. R. was wearing red shorts.
S. L. subsequently told the responding officers that he recognized B. R. and M. T. as the men who accompanied Proctor during the burglary. He also told the police that he recognized B. R.’s voice as he hid in the closet, and that one of the perpetrators was wearing red shorts. A pair of red shorts was discovered in an area that B. R. had been seen immediately following the burglary.
Dawson’s investigation further revealed that the mobile home outside of which Proctor and B. R. had been standing when the officers arrived belonged to M. T. and his mother. B. R. and M. T. were friends and had been together that evening, entering and exiting the mobile home through M. T.’s window. The responding officers recovered the bags of items thrown down by Proctor as well as other items stolen from the victim that were inside of M. T.’s mobile home.
B. R. was arrested and charged with the offense of burglary along with his co-defendants. He was ultimately found delinquent on the charge and appeals the juvenile court’s decision.
1. B. R. contends that the evidence recounted above is insufficient to support his adjudication because the only evidence of his involvement in the burglary is the testimony that he ran from the officers. He also argues that there was no evidence that he ever possessed or exercised control over the stolen property. We disagree. First, flight is always a circumstance which may be considered in determining the guilt or innocence of an accused. Hogans v. State, 251 Ga. 242 (1) (304 SE2d 699) (1983); accord Woolfolk v. State, 282 Ga. 139, 140 (2), n. 2 (644 SE2d 828) (2007). Second, the evidence in the case at bar showed more than flight; it was sufficient to uphold B. R.’s adjudication as a party to the crime. “[M]ere presence at the scene of a crime is insufficient to convict one of being a party to the crime, but presence, companionship, and conduct before and after the offense are circumstances from which one’s participation in the criminal intent may be inferred.” (Citation and punctuation omitted.) In the *8Interest of T. T., 282 Ga. App. at 529. S. L. told the police that B. R. and M. T. had accompanied Proctor into his home during the burglary. Moreover, B. R. was observed fleeing from the police in the company of Proctor, who was carrying bags of the stolen goods. Other stolen items were in M. T.’s possession, and M. T. testified that he and B. R. were together and had climbed in through the window around the time of the burglary. Because the stolen goods were in B. R.’s immediate presence, the juvenile court was authorized to find that the goods were in his constructive possession. Id., citing Wisdom v. State, 234 Ga. 650, 654 (217 SE2d 244) (1975). And although “proof of recent, unexplained possession is not automatically sufficient to support a conviction for burglary, ... it is sufficient to create an inference that the defendant is guilty of the burglary.” (Citation and punctuation omitted.) In the Interest of M. M., 240 Ga. App. 571, 573 (524 SE2d 274) (1999). In toto, the evidence is sufficient to support the juvenile court’s finding beyond a reasonable doubt that B. R. committed the delinquent act of burglary.
2. We are nonetheless constrained to reverse B. R.’s adjudication of delinquency because the state failed to sufficiently prove venue.
Our Georgia Constitution requires that venue in all criminal cases must be laid in the county in which the crime was allegedly committed. Venue is a jurisdictional fact, and is an essential element in proving that one is guilty of the crime charged. Like every other material allegation in the indictment, venue must be proved by the prosecution beyond a reasonable doubt.
(Punctuation and footnotes omitted.) Jones v. State, 272 Ga. 900, 901 (2) (537 SE2d 80) (2000).
In the case at bar, the state presented no direct evidence that the burglary was committed in Liberty County. The victims were asked to give only their street address, not their county of residence, and “a street name, standing alone, is never sufficient to establish venue.” (Footnote omitted.) Jones, 272 Ga. at 904 (3). The only other alleged evidence of venue consisted of the testimony of the four law enforcement officers who responded to the scene, each of whom stated that they were employed by the Liberty County Sheriffs Office.
The issue in this case is directly controlled by the Supreme Court’s ruling in Thompson v. State, 277 Ga. 102, 104 (3) (586 SE2d 231) (2003). In Thompson, the Supreme Court found the state’s proof of venue insufficient as to a sexual battery count. In so finding, the Supreme Court expressly stated that it had “reviewed the evidence of venue presented at trial,” which, as our opinion in Thompson made clear, included the investigating officer’s county of employment. Id.; *9Thompson v. State, 257 Ga. App. 426 (1) (571 SE2d 158) (2002). In King v. State, 271 Ga. App. 384, 387 (1) (609 SE2d 725) (2005), we explained that by reversing our holding in Thompson, the Supreme Court implicitly ruled “the investigating officers’ county of employment does not, in and of itself, constitute sufficient proof of venue to meet the beyond a reasonable doubt standard.”3 See also In the Interest of D. D., 287 Ga. App. 512, 514-515 (2) (b) (651 SE2d 817) (2007) (holding that evidence of responding officers’ county of employment “cannot serve as the exclusive proof that the crimes occurred in that county”). And even when the Supreme Court’s ruling is implied, “[i]t is a controlling pronouncement which overrides the developments in the Court of Appeals.” Fuller v. State, 235 Ga. App. 436, 438 (2) (509 SE2d 79) (1998).
The dissent’s position is tantamount to an overruling of the binding Supreme Court of Georgia precedent of Thompson4 Chapman v. State, 275 Ga. 314, 317-318 (4) (565 SE2d 442) (2002), upon which the dissent relies, is not inconsistent with Thompson because the investigating officer’s county of jurisdiction was not the sole evidence of venue. Thus, while this Court might reach a different conclusion were we addressing this issue in the first instance, we are compelled to conclude that evidence of an investigating officer’s county of employment is insufficient standing alone to prove venue. We note, however, that the state is authorized to retry B. R. without violating the Double Jeopardy Clause, because the evidence presented at trial was otherwise sufficient to support the adjudication of delinquency. See Melton v. State, 282 Ga. App. 685, 689 (2) (639 SE2d 411) (2006).

Judgment reversed and case remanded.


Barnes, C. J., Andrews, P. J., Johnson, P. J., Ruffin, Ellington, Phipps and Adams, JJ., concur. Blackburn, P. J., Smith, P. J., and Miller, J., concur fully and specially. Mikell, J., concurs in part and dissents in part.


 Under OCGA § 16-7-1 (a), “[a] person commits the offense of burglary when, without authority and with the intent to commit a felony or theft therein, he enters or remains within the dwelling house of another.”


 S. L. hadbeen having problems with Proctor, and on the previous day, Proctor had kicked in S. L.’s door and the two had fought over a mouthpiece.


 One rationale for the Supreme Court’s decision may be that “[a] law enforcement officer may make an arrest without a warrant for an offense committed in his presence ... even if the arrest is outside his jurisdiction.” (Citations omitted.) Wells v. State, 206 Ga. App. 513, 515 (1) (426 SE2d 231) (1992).


 The rule proffered by the dissent may also conflict with the Supreme Court’s opinion in Jones, 272 Ga. at 900, to the extent that it holds that evidence of an officer’s county of employment is sufficient to prove venue “in the absence of conflicting evidence.” In Jones, the Court rejected the slight evidence rule as applied to venue, emphasizing that the State is required to prove venue beyond a reasonable doubt because the defendant always challenges venue when he pleads not guilty and because the burden of presenting conflicting evidence to disprove venue (or any other essential element) never shifts to the defendant. Id. at 902-903 (2).